IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 269 WAL 2014
                              :
              Respondent      : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
         v.                   :
                              :
                              :
CLARENCE COLEMAN,             :
                              :
              Petitioner      :


                                     ORDER


PER CURIAM

     AND NOW, this 1st day of October, 2014, the Petition for Allowance of Appeal is

DENIED.